Plaintiffs in error, Dick Taggert and A.C. Boswell, were jointly tried and convicted on a charge of unlawfully conveying 12 quarts of whisky on the 1st day of August, 1917, from a point unknown in Oklahoma county to 329 East G avenue, Oklahoma City.
The jury fixed the punishment of defendant Dick Taggert at confinement in the county jail for six months and a fine of $500. From the judgments rendered on the verdicts, the defendants appealed by filing in this court on January 26, 1918, a petition in error with case-made. The appeal of the defendant Boswell was dismissed, on the ground that he was a fugitive from justice.14 Okla. Cr. 336, 170 P. 1175.
We have examined the record, and find that the proof on the part of the state is conclusive as to the guilt of the defendant Taggert, and the same was uncontroverted, and, finding no error, the conviction of the defendant Dick Taggert is affirmed.